Case 3:19-cv-01188-GCS Document 56 Filed 04/09/21 Page 1 of 5 Page ID #772




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EDWARD E. ROBERSON,                        )
                                            )
                  Plaintiff,                )
                                            )
 vs.                                        )
                                            )         Case No. 3:19-cv-01188-GCS
 CRAIG AGGLEMEIER, and SHERRY               )
 JONES,                                     )
                                            )
                  Defendants.               )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       On October 30, 2019, Plaintiff Edward Roberson, an inmate at Menard

Correctional Center (“Menard”) brought suit against numerous defendants pursuant to

42 U.S.C. § 1983, alleging that he was denied access to the courts, denied adequate dental

care, and subjected to cruel and unusual punishment. (Doc. 1). Plaintiff filed his first

amended complaint on May 28, 2020. (Doc. 14). After conducting a merit review

according to 28 U.S.C. § 1915A, the Court severed Plaintiff’s First and Fourteenth

Amendment claims, as well as his Eighth Amendment claims against correctional officers

Morrison, Moore, and Ostlundmeiner. (Doc. 20). Remaining before the Court in this case

is Plaintiff’s single count against Defendants Agglemeier and Jones for violating

Plaintiff’s Eighth Amendment rights by demonstrating deliberate indifference to his

serious medical needs. Id. Now, before the Court is Plaintiff’s motion to compel initial

disclosures from Defendants, including a log of Plaintiff’s interactions with Menard staff

during the time relevant to the complaint, and a list of staff names and titles for those


                                        Page 1 of 5
Case 3:19-cv-01188-GCS Document 56 Filed 04/09/21 Page 2 of 5 Page ID #773




with whom Plaintiff interacted. See (Doc. 5, p. 3-4). For the reasons stated below,

Plaintiff’s motion to compel is DENIED.

                                       LEGAL STANDARDS

       Under the Federal Rules of Civil Procedure, parties may obtain discovery into any

non-privileged matter relevant to a party’s claim or defense so long as that discovery is

proportional to the needs of the case. See Pegues v. Coe, No. 3:16-CV-00239-SMY-RJD, 2017

WL 4922198, at *1 (S.D. Ill. Oct. 31, 2017)(citing FED. R. CIV. PROC. 26(1)). The purpose of

discovery is to provide a mechanism for making relevant information available to

litigants. See FED. R. CIV. PROC. 26 advisory committee note to 1980 amendment.

Accordingly, the relevancy requirement is to be broadly construed to include matters

“that bear on, or that could reasonably lead to other matters that could bear on, any issue

that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)

(internal citation omitted); see also, FED. R. CIV. PROC. advisory committee note to 1946

amendment. Nevertheless, the relevancy requirement should be firmly applied, and a

district court should not neglect its power to restrict discovery when necessary. See

Herbert v. Lando, 441 U.S. 153, 177 (1979); Balderston v. Fairbanks Morse Engine Div. of Coltec

Industries, 328 F.3d 309, 320 (7th Cir. 2003); Stephenson v. Florilli Transportation, LLC, No.

3:18-cv-0103-NJR-DGW, 2018 WL 4699863 at *1 (S.D. Ill. Oct. 1, 2018).

                                            ANALYSIS

       In his motion to compel, Plaintiff states that, as of February 16, 2021, he had not

received Defendants initial disclosures. (Doc. 47). Specifically, Plaintiff claims that

Defendants failed to timely send him incident reports; grievance reports, including


                                          Page 2 of 5
Case 3:19-cv-01188-GCS Document 56 Filed 04/09/21 Page 3 of 5 Page ID #774




grievance logs and counselors’ notes; disciplinary tickets and documents indicating the

resolution of those tickets; Plaintiff’s cumulative counseling summary, or any other log

of Plaintiff’s interactions with staff during the relevant time; reports or statements of any

person with knowledge of the incident; and the names of any person with knowledge of

the underlying incident and a short description of the subject of their knowledge. (Doc.

54, p. 2). Under the initial scheduling order, Defendants were to provide Plaintiff with

these documents on or before February 15, 2021. (Doc. 44).


       Defendants respond that they mailed their initial disclosures to Plaintiff on

February 11, 2021. (Doc. 52, Exh. A). However, February 12th and February 15th were

both state holidays, during which the post office was closed. Id. at p. 2. A winter storm

then hit Illinois shortly thereafter; Defendants posit that this storm may have caused

additional mail delays. Id.


       In the event that Plaintiff did not eventually receive Defendants’ initial disclosures,

Defendants assert that it would be prejudicial to require Defendants to resend the

required documents, as the disclosures totaled more than 700 pages. (Doc. 52, p. 2).

Defendants also claim that any prejudice to Plaintiff is minimal. Id. Defendants filed their

motion for summary judgment on the issue of exhaustion of remedies on March 1, 2021;

in their motion, Defendants included as exhibits copies of Plaintiff’s movement records,

his cumulative counseling summary, his Menard orientation record, his grievance

records from the Administrative Review Board, and his Menard grievance log. (Doc. 51,

Exh. A-E). Defendants assert that any other discovery not included in their motion for



                                          Page 3 of 5
Case 3:19-cv-01188-GCS Document 56 Filed 04/09/21 Page 4 of 5 Page ID #775




summary judgment is discovery on the merits. (Doc. 52, p. 2). As discovery on the merits

is stayed pending resolution of the issue of Plaintiff’s exhaustion of administrative

remedies, Defendants assert that Plaintiff’s motion to compel is premature. Id. at p. 2-3.


       Plaintiff replied on March 10, 2021. (Doc. 54). Though Plaintiff noted that he

received most of Defendants’ initial disclosures on March 5, 2021, he also stated that he

still had not received copies of requests slips he sent to staff members regarding this

incident, or the names of staff members with information regarding the incident and their

titles. Id. at p. 4. Plaintiff notes that the initial scheduling order required Defendants to

send both documents as part of their initial disclosures. Id.


       As Plaintiff has received the vast majority of Defendants’ required initial

disclosures, the Court notes that Defendants are not required to re-send all 700 pages of

discovery to Plaintiff. The resulting burden on Defendants of providing the remainder of

the requested discovery is therefore significantly less than providing all of the initial

disclosures for a second time. Nevertheless, the Court finds that Plaintiff’s requested

discovery is not proportional to the needs of the case at this time. See Pegues, 2017 WL

4922198, at *1. Plaintiff has not indicated a particular need for copies of his request slips.

Although the scheduling order references a log of Plaintiff’s interactions with staff, and

although Plaintiff’s request slips are evidence of such interactions, the scheduling order

also states that Defendants may provide either a log of such interactions or Plaintiff’s

cumulative counseling summary. (Doc. 44, p. 2)(emphasis added). Defendants are only

required to provide a log of Plaintiff’s interactions with staff during the relevant time as



                                          Page 4 of 5
Case 3:19-cv-01188-GCS Document 56 Filed 04/09/21 Page 5 of 5 Page ID #776




an alternative to providing Plaintiff’s cumulative counseling summary. Similarly,

Defendants are only required to provide Plaintiff with the names of persons with

knowledge of the incident “to the extent this information is not included in the

documents produced to Plaintiff.” Id. The documents produced to Plaintiff include

information regarding those with knowledge of the incident, including Plaintiff’s

grievance counselor and those who reviewed his grievances. Accordingly, the Court

finds that Defendants have complied with the requirement to provide Plaintiff with initial

disclosures as required by the Court’s scheduling order, and the motion to compel is

therefore denied.


                                      CONCLUSION


      For the above-stated reasons, Plaintiff’s motion to compel (Doc. 47) is DENIED.


      IT IS SO ORDERED.                                               Digitally signed
                                                                      by Judge Sison 2
      Dated: April 9, 2021.                                           Date: 2021.04.09
                                                                      15:57:12 -05'00'
                                                       ______________________________
                                                       GILBERT C. SISON
                                                       United States Magistrate Judge




                                        Page 5 of 5
